HANNA INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC27804 252-972-9922 December 20, 2010 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Hanna Investment Trust (“Trust”) (File Nos.333-***** and 811-22507; on behalf of Paladin Long Short Fund (“Fund”), a series of the Trust Ladies and Gentlemen, Transmitted for filing is the Registration Statement on Form N-1A for the Trust.Also being transmitted concurrently with the Form N-1A Registration Statement is the Form N-8A Notification of Registration under the Investment Company Act of 1940, as amended.Pursuant to Securities Act Release No. 33-7331, no fees are being paid with these filings. The Trust is asking that any written correspondence to the Trust be sent to the undersigned’s attention at the following address: Hanna Investment Trust c/o The Nottingham Company 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 Attn:A. Vason Hamrick Fax: 919-882-9639 If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Trustee
